DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/727,994, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No support in prior-filed application for press-fit connection provided by protruding portions, sidewall portions or rib portions.  Accordingly, claims 11-18 are not entitled to the benefit of the prior application.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, there is no support in the original disclosure for insert elements having portions with an outer diameter larger than inner diameter of the sidewall of the container body and thus it constitutes new matter.  Regarding claims 1, 19, there is no support for the sidewall of the container body being deformed or the insert being deformed and thus it constitutes new mater.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 8, 10, 13-14, 16, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0194904 to Logel et al. (Logel) in view of US 2010/0140116 to Stiene et al. (Stiene) and US 2011/0056951 to Wooldridge.
Regarding claim 1, 19, Logel discloses a container (1) for receiving moisture sensitive goods comprising a container body (3) and cap (7), shaped to establish in the closed state, a leak-proof seal between the body and cap (€0029), the container body having a base and sidewall extending upwards from the base (Fig 1b), an insert element (5) with a bottom and sidewall, insert element fits into interior of the container body (¶0039), wherein at least portions of an outer circumferential surface of the insert sidewall are in contact with portions of an inner circumferential surface of the sidewall of the container body (Fig 1b).  Logel does not explicitly teach the structure of the insert element as recited.  Stiene discloses a container for receiving moisture sensitive goods (Fig 1) and in particular discloses an insert element (22) with a bottom (20) and sidewall (24), the insert element dimensioned to fit into interior of the container body such that portions of the outer circumferential surface of the insert sidewall are in contact with portions of the inner circumferential surface of the sidewall of the container body, press-fit connection provided between portions of the container body and upper and lower section of the sidewall of the insert element (€0052), a free volume (118) formed between the container body and sidewall of the insert element, which is located between press-fit connections at upper and lower sections of the sidewall (Fig 6).  One of ordinary skill in the art would have found it obvious to substitute the insert element of Logel with the insert element having the structure as recited in order to facilitate attachment of the insert element to the outer container body since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  In particular, Stiene discloses that the insert is held in place by interference fit (¶0052) and according to oxford dictionary, the technical definition of press fit is “an interference fit between two parts in which one is forced under pressure into a slightly smaller hole in the other”.  Accordingly, an interference fit is also known as a pressed fit or friction fit.  In the instance that Stiene does not teach the interference fit being a “press-fit”, Woolridge discloses a container (Fig 1) and in particular discloses an insert (36) being “press-fit” into outer container (12) (¶0067) (Fig 6-7).  One of ordinary skill in the art would have found it obvious to utilize a functionally equivalent press-fit connection in lieu of the interference connection of Stiene as an obvious substitution of known connections since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, Woolridge discloses insert element (sleeve 36) having an outer diameter (F) larger than the facing inner diameter (E) of the side wall of the container body (20b) and wherein the insert are deformed when introduced into the container body thereby establishing the press-fit connection (Fig 7, ¶0073-0074).
Regarding claim 2, Logel further discloses insert element made of a desiccant polymer (€0024).
Regarding claim 3, the modified Logel further discloses bottom (20, Stiene) of the insert element provided with multiple openings (porous, €0074, Stiene)
Regarding claim 4, the modified Logel further discloses bottom (20, Stiene) of insert element (22, Stiene) provided with membrane or permeable film (strainer, €0074).
Regarding claim 5, the modified Logel teaches the container of claim 3 but does not teach the recited range of the moisture vapor transmission rate.  However, one of ordinary skill in the art would have found it obvious to optimize the range of the transmission rate of the insert in order to facilitate moisture absorbency since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 8, the modified Logel teaches the container of claim 1 and further teaches cap connected via a hinge (9) to the container body, wherein the hinge is a mechanical hinge consisting of a pivot element of the container body to which cap is rotatably attached.
Regarding claim 10, the modified Logel teaches the container of claim 1 and further discloses seal between container body and cap comprising a sealing skirt depending from top of cap which in closed state of the cap sealingly engages opening of container body (Figs 1a-1b).
Regarding claim 13, the modified Logel teaches the container of claim 1 and further discloses insert element (22) comprising a first sidewall portion (at bottom 20), a second sidewall portion (24), a third sidewall portion (at 230, Fig 10), first sidewall portion (20) proximate to base (6) of the container when inserted into container (Fig 6, Stiene).
Regarding claim 14, the modified Logel teaches the container of claim 13 but does not teach the recited shapes of the sidewall portions.  However, Logel discloses that it was known in the art to having first and third sidewall portions being cylindrical (Fig 11) and second sidewall portion (240, Fig 10) being rectangular tube shape.  One of ordinary skill in the art would have found it obvious to change the shapes of the sidewall portions to be cylindrical and rectangular in order to adapt to fit within the container since it has been held that configuration of a claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.   In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, the modified Logel teaches the container of claim 13 and further discloses third sidewall portion (230, Fig 10) having a circumferential portion with substantially continuous outer diameter.

Claim 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logel in view of Stiene, Wooldridge and US 2007/0056863 to Chou.
Regarding claim 6, the modified Logel teaches the container of claim 1 but does not teach a locking geometry.  However, Chou discloses outer (10) and insert containers (20) interlocked (Fig 3) with a locking geometry (13, 23) on the sidewalls to attach the insert inside the container body.  One of ordinary skill in the art would have found it obvious to incorporate locking ribs to the sidewalls of the Logel insert and container as suggested by Chou in order to facilitate engagement of the insert and container.
Regarding claim 7, the modified Logel teaches the container of claim 6 and further teaches locking geometry comprising of annular recess (13, Chou) in inner circumferntial surface of the sidewall of the container body receiving the insert sidewall (Fig 3, Chou).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logel in view of Stiene, Wooldridge and US 2007/0193891 to Portier.
Regarding claim 9, the modified Logel teaches the container of claim 1 and further teaches cap (7) connected to container body (3) via hinge (9) but does not teach the hinge being an integral hinge with cap and container body formed integrally and hinge formed by a bendable section.  However, Portier discloses a desiccant container (Fig 1) and in particular discloses an relatively thin integral hinge (€0049). One of ordinary skill in the art would have found it obvious to substitute the hinge of Logel with a functionally equivalent integral one as taught by Portier in order to facilitate closing and reopening since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claim 11-12, 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logel in view of Stiene, Wooldridge and US 2016/0031627 to Yeh.
Regarding claim 11, the modified Logel teaches the container of claim 1 but does not teach press-fit connection provided by protruding portions of at least one of sidewall portions of insert element spaced apart from each other in circumferential direction.  Yeh discloses a moisture proof container (Fig 1) and in particular discloses protruding portions (42) on sidewalls of an insert (40) spaced apart from each other in circumferential direction providing a press-fit connection to container body (20) (Fig 2).  One of ordinary skill in the art would have found it obvious to incorporate protruding portions to Logel as suggested by Yeh in order to facilitate locking and retaining of the insert within the container.
Regarding claim 12, the modified Logel teaches the container of claim 1 but does not teach press-fit connection provided by protruding portions of at least one of sidewall portions of insert element being discontinous.  Yeh discloses a moisture proof container (Fig 1) and in particular discloses protruding portions (42) on sidewalls of an insert (40) spaced apart from each other in circumferential direction providing a press-fit connection to container body (20) (Fig 2).  One of ordinary skill in the art would have found it obvious to incorporate protruding portions to Logel as suggested by Yeh in order to facilitate locking and retaining of the insert within the container.
Regarding claim 17, the modified Logel teaches the container of claim 1 but does not teach container body comprising a plurality of intermittent spaced ribs extending to inner side of the container body.  However, Yeh discloses a moisture proof container (Fig 1) and in particular discloses spaced apart ribs (26) on container body (20).  One of ordinary skill in the art would have found it obvious to incorporate ribs to Logel container body as suggested by Yeh in order to facilitate locking and retaining of the insert within the container.
Regarding claim 18, the modified Logel teaches the container of claim 17 and further discloses ribs portions of the container body arranged so that lower section (42, Yeh) of sidewall of the insert element (40, Yeh) engages rib portions (27, Yeh).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logel in view of Stiene, Wooldridge and US 2019/0039804 to Freedman et al. (Freedman).
Regarding claim 15, the modified Logel teaches the container of claim 13 but does not teach plurality of produing portions spaced apart from each other in cirucmferntial direction provided on first sidewall portion.  However, Freedman discloses an insert (100) and container body (201) and in particular discloses protruding portions (114) spaced apart from each other on the insert and extending along the length of the sidewall to provide a press fit engagement with outer container body (201).  One of ordinary skill in the art would have found it obvious to incorporate protruding portions to the insert of Logel as suggested by Freedman in order to facilitate engagement of the insert and outer container body.  In particular the modification would have resulted in the protruding portions on the first sidewall since Freedman discloses the protruding portions running along the length of the sidewall.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. Applicant first makes the argument that support for the deformation is shown in Fig 7; however, Fig 7, in particular the close-up of the upper and lower portions do not show explicitly show any deforming and there is no description for the deformation in the written disclosure. The figures show the insert have a press-fit connection with the outer container in the upper and lower portions but this does not necessarily equate to a deforming of the insert and/or sidewall of the container body.  Applicant argues that the cross-hatched lines show deformation; however, this can only be assumed since there is a lack of written description for the close-up elements.
Applicant argues that Steine does not teach a press-fit connection because the diameter of inner insert is slightly smaller than diameter of outer container.  This is not persuasive because Steine discloses that the fit between the insert and the container is an interference fit and the technical definition of a press-fit as taken from the oxford dictionary is that a press fit is also known as an interference fit.  Steine does not teach the diameter and the deforming as recited.  However, 
Wooldridge discloses press-fit connection between an insert and an outer container.  Wooldridge explicitly shows the deformation in Fig 7 and also provides a description of such deformation where the diameter of the inner insert is larger than the diameter of the interior container wall of an outer container and when placed within the interior container wall, is deformed and then expanded to create an expansion force that presses against the interior container wall such that the sleeve member is securely retained in the outer container (¶0073-0074).  Taken as a whole, one of ordinary skill in the art would have found it obvious to substitute the fit of the upper and lower portions of the Logel insert as modified by Steine with a functionally equivalent press fit as taught by Wooldridge in order to securely retain the insert member in the container body.
	Applicant’s arguments that changing of the shape of the insert would not be obvious is not persuasive because there is no functional relationship between the shape of the insert and the container due to the lack of criticality in the shape and thus one of ordinary skill in the art would have found it obvious to change the shape to those already disclosed in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735